IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-79,322-01


EX PARTE BLAINE KEITH MILAM





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. CR09-066 IN THE FOURTH DISTRICT COURT

OF RUSK COUNTY



Per Curiam.  

O R D E R


	In May 2010, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Milam v. State, No. AP-76,379 (Tex.
Crim. App. May 23, 2012) (not designated for publication).
	Applicant presents four allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  Although an evidentiary hearing was not
held, affidavits were filed and the trial judge entered findings of fact and conclusions of law. 
The trial court recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial court's findings and conclusions.  Based upon the trial court's findings and
conclusions and our own review, relief is denied.
	IT IS SO ORDERED THIS THE 11TH DAY OF SEPTEMBER, 2013.

Do Not Publish